 


114 HR 1767 IH: Employee Privacy Protection Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1767 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2015 
Mr. Roe of Tennessee (for himself, Mr. Kline, and Mr. Tom Price of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to require that lists of employees eligible to vote in organizing elections be provided to the National Labor Relations Board. 
 
 
1.Short titleThis Act may be cited as the Employee Privacy Protection Act. 2.Lists of employees eligible to vote in electionsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining unit, the Board shall acquire from the employer a list of all employees eligible to vote in the election to be made available to all parties, which shall include the names of the employees, and not more than one additional form of personal contact information of the employee, (such as telephone number, email address, or mailing address) chosen by the employee in writing.. 
 
